Citation Nr: 1637161	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  14-28 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a vision disorder, to include as secondary to service-connected hypertension.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected hypertension.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from November 1968 to April 1969, March 1975 to March 1979, and September 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into account those electronic records.  

The issues of entitlement to service connection for a vision disorder and erectile dysfunction; and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2000 rating decision, the RO previously considered and denied a claim for service connection for impaired vision.

2.  The Veteran was notified of the August 2000 rating decision and of his appellate rights, but he did not appeal that determination.  There was also no evidence received within one year of that determination.

3.  The evidence received since the August 2000 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a vision disorder.  

4.  In an August 2000 rating decision, the RO previously considered and denied a claim for service connection for impotence.

5.  The Veteran was notified of the August 2000 rating decision and of his appellate rights, but he did not appeal that determination.  There was also no evidence received within one year of that determination.

6.  The evidence received since the August 2000 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for erectile dysfunction.  


CONCLUSIONS OF LAW

1.  The August 2000 rating decision, which denied service connection for impaired vision, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).

2.  The evidence received subsequent to the August 2000 rating decision is new and material, and the claim for service connection for a vision disorder is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The August 2000 rating decision, which denied service connection for impotence, is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103.

4.  The evidence received subsequent to the August 2000 rating decision is new and material, and the claim for service connection for erectile dysfunction is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

A. Governing Law

Pursuant to 38 U.S.C.A. § 5108 (West 2014), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in determining whether evidence is new and material, the credibility of newly presented evidence must be presumed unless evidence is inherently incredible or beyond competence of witness).

The Board notes that the threshold for determining whether the new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id. at 118, 124 (Lance, J. concurring).  

The Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In other words, new and material evidence is jurisdictional and without it the Board has no jurisdiction to adjudicate the merits de novo.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board must conduct a new and material evidence analysis regardless of whether or not the RO has previously found in favor of reopening a claim. 

B.  Vision Disorder 

Initially, the Board observes that the Veteran's claim of service connection for a vision disorder was previously considered and denied by the RO in a rating decision dated in August 2000.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no evidence received within one year of the issuance of the decision.  Therefore, the rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103.

The appeal as to the Veteran's vision disorder claim stems from an RO decision, which denied the Veteran's claim on the merits in March 2012.  Although the RO does not appear to have addressed the issue of whether to reopen the claim before proceeding to the merits, as noted above, the Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson, 265 F.3d at 1366.  

For purposes of determining whether new and material evidence has been submitted with the claim, the Board finds that the last prior final denial of the claim is the August 2000 rating decision.  The August 2000 rating decision indicates that the evidence of record at the time of that decision included, among other things, VA treatment records and examination reports.  In the August 2000 rating decision, the RO found that the Veteran had not established the existence of impaired vision or a nexus between a current vision disorder and any disease or injury during his active duty service. 

The evidence associated with the claims file subsequent to the August 2000 rating decision includes VA treatment records containing diagnoses of amblyopia, hyperopia, astigmatism, and presbyopia.  This is evidence is new in that it was not previously of record and is not cumulative or redundant of the evidence already considered.  

With regard to whether the evidence is material, as noted above, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade, 24 Vet. App. at 117.  The RO's August 2000 rating decision was based on the lack of a current vision disorder and a nexus between a vision disorder and the Veteran's active duty service.  As the newly submitted medical evidence is relevant to the issue of the existence of a vision disorder, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for a vision disorder. 

C.  Erectile Dysfunction 

Initially, the Board observes that the Veteran's claim of service connection for impotence was previously considered and denied by the RO in a rating decision dated in August 2000.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no evidence received within one year of the issuance of the decision.  Therefore, the rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103.

The appeal as to the Veteran's erectile dysfunction claim stems from an RO decision, which denied the Veteran's claim on the merits in March 2012.  Again, although the RO does not appear to have addressed the issue of whether to reopen the claim before proceeding to the merits, as noted above, the Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson, 265 F.3d at 1366.  

Accordingly, for purposes of determining whether new and material evidence has been submitted with the claim, the Board finds that the last prior final denial of the claim is the August 2000 rating decision.  The August 2000 rating decision indicates that the evidence of record at the time of that decision included, among other things, VA treatment records and examination reports.  In the August 2000 rating decision, the RO found that the Veteran had not established the existence of impotence or a nexus between current impotence and any disease or injury during his active duty service. 

The evidence associated with the claims file subsequent to the August 2000 rating decision includes an October 2011 lay statement from the Veteran's wife regarding his erectile dysfunction and a March 2013 VA examination in which the Veteran reported an eight-year history of erectile dysfunction, with onset concurrent with the placement of heart stents.  This evidence is new in that it was not previously of record and is not cumulative or redundant of the evidence already considered.  

With regard to whether the evidence is material, as noted above, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade, 24 Vet. App. at 117.  In addition, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus, 3 Vet. App. at 513.  The RO's August 2000 rating decision was based on the lack of current impotence and of a nexus between impotence and the Veteran's active duty service.  As the newly submitted lay evidence is relevant to the issue of the existence of erectile dysfunction and is presumed credible, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for erectile dysfunction. 
ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a vision disorder is reopened, and, to this extent only, the appeal is granted.  

New and material evidence having been submitted, the claim of entitlement to service connection for erectile dysfunction is reopened, and, to this extent only, the appeal is granted.  


REMAND

As to the Veteran's claim of entitlement to service connection for a vision disorder, a March 2012 VA examiner found that the Veteran had never been diagnosed with an eye condition other than congenital or developmental errors of refraction.  The examiner noted uncorrected distant visual acuity of 20/200 bilaterally and uncorrected near visual acuity of 10/200 bilaterally.  The examiner appears to have concluded that the Veteran's impaired visual acuity was a congenital or developmental error of refraction, but offered no rationale to explain this determination.  Additionally, it is unclear that the examiner completely reviewed the Veteran's claims file as he did not discuss other assessments in the record, including amblyopia and presbyopia.  Hence, the Board finds that an additional VA examination and opinion are warranted.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination . . . he must provide an adequate one.").  
 
With regard to the Veteran's claim of entitlement to service connection for erectile dysfunction, a separate March 2012 VA examiner found that, despite subjective complaints, there was no objective evidence to support a diagnosis of erectile dysfunction.  The examiner did, however, not explain her reason for discounting the lay statements of the Veteran and his wife or what would constitute objective evidence of the disorder, other than to say that there were no records of treatment for erectile dysfunction.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  The examiner also noted the Veteran's report that he feared that treatment would aggravate his heart condition but did not discuss this report in the context of her determination that there was no objective evidence of erectile dysfunction.  The Board therefore finds that an additional medical opinion is needed.  See Barr, supra.  

Finally, with regard to the issue of the Veteran's entitlement to a TDIU, the Board notes that the opinions of record do not directly and fully address the question of whether the Veteran's service-connected disabilities, by themselves, render him unemployable.  Moreover, the Board finds that the Veteran should undergo a social and industrial survey to assist the Board in determining the effect of his service-connected disabilities on his ability to work.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (holding that in a TDIU case, VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities); but see Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (clarifying that the need for a combined-effects medical examination report or opinion in a TDIU case is to be determined on a case-by-case basis and depends on the evidence of record at the time of decision by the RO or the Board).  In this regard, the Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator. 38 C.F.R. § 4.16(a); Geib, 733 F.3d at 1354.  However, medical examiners are responsible for providing a full description of the effects of the disability upon the person's ordinary activity. 38 C.F.R. § 4.10; Floore, 26 Vet. App. at 381.  On remand, the AOJ should obtain a social and industrial survey to address the combined impact of the Veteran's service-connected disabilities on his employability.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure any outstanding VA medical records.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any vision disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay statements.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to the following:
	
(a) Indicate whether any vision disorder pre-existed service. If so, determine whether any preexisting condition is considered a defect or disease? Please provide a complete explanation for the opinion.

(Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating. VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)).

(b) If the Veteran has a congenital or developmental defect, state whether it was subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability (please identify the additional disability); or, was any increase in severity due to the natural progress of the disorder;

 (c) In contrast, if the Veteran's vision disorder is a congenital or hereditary disease, state whether the disease clearly and unmistakably was manifest (i.e., an active disease process) prior to the Veteran's entry into active service. If so, is there clear and unmistakable evidence that the condition was not aggravated beyond its natural progression as a result of service?

If the condition is found to be a hereditary disease and there were no manifestations of the disease before service, was the onset (manifestation) of the disease in service; or is such disease otherwise related to service?

(d) For any disability that is not congenital or developmental in nature, is at least as likely as not (probability of 50 percent or more) that any such disability was caused by or related to any incident, disease, or injury during service,  The examiner should also opine as to whether it is at least as likely as not that the Veteran has a current vision disorder that was caused or aggravated by any service-connected disorder or medication for any service-connected disorder, including hypertension.  (In this regard, to be aggravated is to undergo an increase in severity beyond the natural progression of the disability).  

In rendering his or her opinion, the examiner is requested to specifically discuss the August 1967 pre-induction examination in which the Veteran reports a history of eye trouble and wearing glasses or contacts, the multiple eye examinations and corrective prescriptions during the Veteran's active duty service, and the June 2004 and December 2006 VA treatment records.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any erectile dysfunction.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay statements.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (probability of 50 percent or more) that the Veteran has erectile dysfunction that was caused or aggravated by his military service.  The examiner is requested to specifically discuss the October 2011 lay statement from the Veteran's wife and the Veteran's comments during the March 2012 VA examination about the nature and onset of his erectile dysfunction.

The examiner should also opine as to whether it is at least as likely as not that the Veteran has current erectile dysfunction that was caused or aggravated by any service-connected disorder or medication for any service-connected disorder, including hypertension.  (In this regard, to be aggravated is to undergo an increase in severity beyond the natural progression of the disability).  The examiner's attention is drawn to the Veteran's statement during the March 2012 VA examination that erectile dysfunction had its onset when he had heart stents placed.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  The ultimate purpose of the VA social and industrial survey is to asset the Board in ascertaining the impact of the Veteran's service-connected disabilities on his ability to work.   

The social worker is requested to:

(a) Describe the Veteran's employment history.

(b) Elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  

(c) Provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities on his daily activities, to include his employability, taking into consideration his level of education, any special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.    

A written copy of the report should be associated with the claims folder.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


